    Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 1 of 19 PageID #: 709




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RAYCE L. SHURTZ,                                )
                                                )
               Plaintiff,                       )
                                                )
         v.                                     )      No. 4:19 CV 1218 CDP
                                                )
ANDREW M. SAUL,                                 )
Commissioner of Social Security, 1              )
                                                )
               Defendant.                       )

                            MEMORANDUM AND ORDER

         Plaintiff Rayce Landon Shurtz brings this action under 42 U.S.C. § 405(g)

seeking judicial review of the Commissioner’s denial of his application for

disability benefits under Title II of the Social Security Act (the “Act”), 42 U.S.C.

§§ 401, et seq. Because the Commissioner’s final decision is supported by

substantial evidence on the record as a whole, the decision is affirmed.

                                I.     Procedural History

         On September 30, 2015, Shurtz filed an application for disability insurance

benefits alleging a period of disability beginning July 2, 2015. In his application,




1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Fed. R. Civ. P. 25(d), Saul is substituted for Deputy Commissioner Nancy A. Berryhill as
defendant in this action.
    Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 2 of 19 PageID #: 710




Shurtz alleged disability due to polycythemia, 2 congestive heart failure,

hypoglycemia, sleep apnea, high blood pressure, and chronic respiratory cough.

(Tr. 182.) Shurtz’s claim was denied initially. (Tr. 99.) On August 20, 2018,

following a hearing at which Shurtz and a vocational expert (VE) testified, an

administrative law judge (ALJ) found that Shurtz was not disabled as defined in

the Act. (Tr. 20.) Specifically, the ALJ determined that Shurtz retained the

residual functional capacity (RFC) to perform his past relevant work as a patient

scheduler (Tr. 28-29.) On March 26, 2019, the Appeals Council of the Social

Security Administration denied Shurtz’s request for review of the ALJ’s decision.

Shurtz has thus exhausted his administrative remedies and the decision of the ALJ

stands as the final decision of the Commissioner.

                             II.    Evidence Before the ALJ

         With respect to Shurtz’s medical records and the other evidence of record, I

adopt Shurtz’s recitation of facts set forth in his Statement of Uncontroverted

Material Facts, ECF 16, as well as the Commissioner’s Additional Material Facts,

ECF 17-1, which largely incorporates the facts set forth in Shurtz’s Statement.

After thoroughly reviewing the entire record, I find that Shurtz’s Statement and the




2
 Polycythemia is a type of blood cancer which causes the bone marrow to make excessive red
blood cells, causing the blood to thicken and slow its flow. See
https://www.mayoclinic.org/diseases-conditions/polycythemia-vera/symptoms-causes/syc-
20355850.
                                             2
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 3 of 19 PageID #: 711




Commissioner’s Response present a fair and comprehensive summary of Shurtz’s

relevant testimony before the ALJ and the medical evidence pertinent to his appeal.

Specific facts will be discussed in the following Discussion section as needed.

                                   III.   Discussion

A. Legal Standard

      To be eligible for DBI under the Social Security Act, Shurtz must prove that

he is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); Baker

v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir. 1992). The

Social Security Act defines disability as the inability “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months.” 42 U.S.C.

§ 1382c(a)(3)(A). An individual will be declared disabled “only if [his] physical

or mental impairment or impairments are of such severity that [he] is not only

unable to do [his] previous work but cannot, considering [his] age, education, and

work experience, engage in any other kind of substantial gainful work which exists

in the national economy.” 42 U.S.C. § 1382c(a)(3)(B).

      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. § 416.920; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). At Step One, the ALJ determines whether the claimant is

                                          3
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 4 of 19 PageID #: 712




currently engaged in substantial gainful activity. At Step Two, the ALJ considers

whether the claimant has a “severe” impairment or combination of impairments.

At Step Three, the ALJ determines whether the severe impairment(s) meets or

medically equals the severity of a listed impairment; if so, the claimant is

determined to be disabled, and if not, the ALJ’s analysis proceeds to Step Four.

      At Step Four of the process, the ALJ must assess the claimant’s residual

functional capacity (RFC) – that is, the most the claimant is able to do despite his

physical and mental limitations, Martise v. Astrue, 641 F.3d 909, 923 (8th Cir.

2011) – and determine whether the claimant is able to perform any past relevant

work. Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (RFC assessment

occurs at fourth step of process).

      The claimant bears the burden through Step Four of the analysis. If he meets

this burden and shows that he is unable to perform his past relevant work, the

burden shifts to the Commissioner at Step Five to produce evidence demonstrating

that the claimant has the RFC to perform other jobs in the national economy that

exist in significant numbers and are consistent with his impairments and vocational

factors such as age, education, and work experience. Phillips v. Astrue, 671 F.3d

699, 702 (8th Cir. 2012).

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

                                          4
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 5 of 19 PageID #: 713




U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Jones, 619 F.3d at 968. I

must consider evidence that supports the Commissioner’s decision as well as any

evidence that fairly detracts from the decision. Boyd v. Colvin, 831 F.3d 1015,

1020 (8th Cir. 2016). If, after reviewing the entire record, it is possible to draw

two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision; I may not reverse the

Commissioner’s decision merely because substantial evidence could also support a

contrary outcome. Id; see also Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir.

2017).

B. The ALJ’s Decision

      In his written decision, the ALJ found that Shurtz had not engaged in

substantial gainful activity since July 2, 2015, the alleged onset date of disability.

At Step Two, the ALJ found that Shurtz had several severe impairments which

limited his ability to perform basic work activities, including lung sarcoidosis,

congestive heart failure secondary to non-ischemic cardiomyopathy, venous stasis

dermatitis of both lower extremities, obstructive sleep apnea, polycythemia likely

secondary to obstructive sleep apnea, and obesity. (Tr. 23.) The ALJ determined

that Shurtz’s hypoglycemia and high blood pressure were non-severe impairments,

                                           5
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 6 of 19 PageID #: 714




noting Shurtz’s minimal, conservative treatment and lack of complications

throughout the alleged period of disability. The ALJ further determined that

Shurtz’s right heel spur and plantar fasciitis were non-severe, citing record

evidence showing that both issues had resolved without issue and did not impose

more than minimal limitations on his ability to work. (Id.)

      At Step Three, the ALJ concluded that Shurtz did not have an impairment or

combination of impairments that met or medically equaled the severity of a listed

impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1.

      At Step Four, the ALJ determined that Shurtz retained the RFC to:

      perform sedentary work as defined in 20 C.F.R. 404.1567(a). That is,
      he can lift up to 10 pounds occasionally and can stand/walk for about
      two hours and sit for up to six hours in an eight-hour workday, with
      normal breaks. The claimant can occasionally climb ramps or stairs
      but can never climb ladders, ropes, or scaffolds. He can occasionally
      balance, stoop, kneel, and crouch but can never crawl. The claimant
      should avoid exposure to extreme heat and irritants, such as fumes,
      odors, dust, gases, and poorly ventilated areas. He should avoid
      unprotected heights and exposure to hazardous machinery. Due to the
      phlebotomy, the claimant would be absent from the workplace one
      day every two months.

(Tr. 24.) In light of this RFC assessment, the ALJ determined that Shurtz

was capable of performing his past relevant work as a patient scheduler,

listed in the Dictionary of Occupation Titles (DOT) Code 205.362-018 as a

semi-skilled, sedentary occupation. (Tr. 28.) The ALJ accordingly found

that Shurtz was not disabled as defined in the Act.

                                          6
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 7 of 19 PageID #: 715




C. Analysis

        Shurtz raises two issues in his appeal. First, Shurtz alleges that his

medically determinable impairments, including obesity, cardiomyopathy, venous

stasis dermatitis in the bilateral lower extremities, and congestive heart failure,

cause his lower legs to swell if he remains seated for extended periods of time

without elevating his legs to waist level; accordingly, Shurtz contends that the ALJ

erred at Step Four by failing to include a leg elevation requirement in his RFC.

Next, Shurtz argues that the ALJ erred by failing to elicit medical opinion evidence

concerning his ability to function in the workplace. The Commissioner asserts that

the ALJ correctly excluded a leg elevation requirement from Shurtz’s RFC, noting

the lack of evidence in the record showing leg elevation was ever medically

required. The Commissioner further argues that substantial evidence supports the

ALJ’s RFC determination, despite the absence of a medical opinion addressing

Shurtz’s workplace functionality.

      1. Leg Elevation Requirement

      In his written opinion, the ALJ thoroughly discussed Shurtz’s testimony and

the record evidence documenting his treatment for his venous stasis dermatitis and

chronic bilateral lower leg edema. (Tr. 25-28, 345, 423, 542.) At Step Four,

however, the ALJ excluded a leg elevation requirement from Shurtz’s RFC,

concluding: “[D]espite [Shurtz’s] testimony that he must elevate his legs for most

                                           7
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 8 of 19 PageID #: 716




of the day . . . the available medical evidence does not show the leg elevation [is]

medically required.” (Tr. 28.) Upon review of the record as a whole, substantial

evidence supports the ALJ’s RFC determination, as well as his conclusion that

Shurtz’s testimony concerning the intensity, persistence, and limiting effects of his

chronic lower extremity edema were not entirely consistent with the record

evidence. (Tr. 25.)

      Shurtz contends that the record shows he is medically required to elevate his

legs; however, his testimony is not supported by the two treatment notes cited in

his appeal. Shurtz points first to records from a February 2, 2016 examination

conducted by his cardiologist, Lisa Schiller, M.D., who recorded: “[Shurtz’s]

lower extremity edema has improved with elevating his legs.” (Tr. 421.) As the

Commissioner correctly points out, Dr. Schiller was not making an observation or

statement concerning the efficacy of Shurtz’s leg elevation—she was simply

recording Shurtz’s self-reported symptoms in the history of present illness section

of his evaluation report form. Further, after performing a physical examination,

Dr. Schiller noted only trace bilateral pedal edema. (Tr. 423.)

      The second cited treatment record was prepared by Sandeep Hindupur, MD,

a cardiologist who examined Shurtz on May 17, 2018. Dr. Hindupur diagnosed

Shurtz with chronic venous hypertension (idiopathic) with inflammation of

bilateral lower extremity. (Tr. 43.) Dr. Hindupur wrote: “[Shurtz] has been

                                          8
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 9 of 19 PageID #: 717




having longstanding symptoms of lower extremity edema . . . [he] has tried

conservative therapy in the form of leg elevation without significant benefit.” (Id.)

Dr. Hindupur ultimately recommended “that he should begin conservative therapy

in the form of compression stockings.” (Tr. 45.) Like Dr. Schiller, there is no

indication that Dr. Hindupur believed continued leg elevation was medically

necessary, particularly in light of his recommendation that Shurtz begin an

alternative form of treatment to alleviate his edema symptoms.

      Similarly, almost two years earlier in April 2016, Shurtz presented to the

hospital complaining of bilateral lower extremity edema which had persisted for

approximately two weeks. (Tr. 542) Peter Gardiner, MD, recorded Shurtz’s

statement that “the swelling improves some with elevation and worsens with

weight bearing.” (Tr. 545.) On examination, Shurtz was diagnosed with venous

stasis dermatitis of both lower extremities and a venous stasis ulcer. (Tr. 551-52.)

After treatment, Shurtz was discharged, instructed to continue taking his

medications, and instructed to wear compression stockings, but he was not

instructed to raise his legs. (Tr. 552.)

      Again, it is Shurtz’s burden, and not the Commissioner’s burden, to prove

his RFC. Pearsall, 274 F.3d at 1217; Anderson v. Shalala, 51 F.3d 777, 779 (8th

Cir. 1995)). There is no dispute that Shurtz has medical impairments which cause

him to experience chronic edema in his lower extremities, and the record shows

                                           9
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 10 of 19 PageID #: 718




that Shurtz has received numerous conservative recommendations from his

physicians relative to his edema symptoms throughout the alleged period of

disability, including medication, compression stockings, exercise, and improving

his diet. (See Tr. 356, 414, 418, 485, 579-80.) However, there is no evidence in

the record that Shurtz has ever been directed by a medical provider to elevate his

legs to alleviate his chronic edema, and certainly not for a frequency or duration

which would render him unable to perform sedentary work as specified in his RFC.

At most, the record shows that three physicians recorded Shurtz’s self-reported

claim that elevating his legs helped alleviate his edema symptoms—but a

physician’s mere awareness that an individual is taking conservative measures to

alleviate a symptom does not equate to a tacit medical instruction to continue

taking those measures.3

       Moreover, Shurtz offered inconsistent testimony concerning the extent of his

edema-related limitations. Shurtz testified that he needs to elevate his legs while

seated or his legs will “tend to start swelling up,” and that he elevates his legs for

“about 95% of the day.” (Tr. 65, 68.) However, Shurtz also testified that leaving

his feet on the floor “for a couple hours or so might be fine.” (Tr. 25, 68.)


3
 Shurtz seems to suggest otherwise in his brief, but his contention is not supported by caselaw,
and the Court cannot independently find support for this proposition. More to the point,
substantial evidence supports the ALJ’s conclusion that leg elevation was not medically required,
and I may not reverse the ALJ’s decision under these circumstances, even if a plausible inference
could be made that Shurtz’s physicians believed leg elevation was necessary. See Boyd, 831
F.3d at 1020.
                                               10
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 11 of 19 PageID #: 719




Shurtz’s RFC provides that he can “stand/walk for about two hours and sit for up

to six hours in an eight-hour workday, with normal breaks.” (Tr. 24.) This

sedentary RFC accommodates Shurtz’s alleged ability to sit for only two-hour

periods of time before needing to elevate his legs. See SSR 96–9p, 61 Fed. Reg.

34478 (July 12, 1996) (recognizing that an individual receives a morning break, a

lunch period, and an afternoon break in approximately two hour intervals); Rudd v.

Comm’r of Soc. Sec., 531 F. App’x 719, 730 (6th Cir. 2013). Further, despite

testifying that he elevates his legs for most of the day, Shurtz did not mention leg

elevation anywhere in his Function Report, nor describe any limitations imposed

by his chronic edema on his ability to sit or complete other activities of daily

living. (Tr. 208-18.)

      An ALJ may decline to credit a claimant’s subjective complaints if the

evidence as a whole is inconsistent with the claimant’s testimony. Julin v. Colvin,

826 F.3d 1082, 1086 (8th Cir. 2016). The record evidence simply does not support

Shurtz’s claims as to the limitations imposed by his chronic edema, thus the ALJ

properly discounted his testimony. Additionally, Shurtz has received only

conservative treatment for his edema symptoms throughout the alleged period of

disability, and an ALJ may properly weigh conservative treatment as a negative

factor while assessing a claimant’s self-reports concerning their symptoms. Milam

v. Colvin, 794 F.3d 978, 985 (8th Cir. 2015). Substantial evidence supports the

                                          11
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 12 of 19 PageID #: 720




ALJ’s determination that Shurtz’s statements concerning his alleged leg elevation

requirement were inconsistent with the objective medical evidence and his own

testimony, and so I conclude the ALJ did not err by excluding a leg elevation

requirement from his RFC.

      2. Medical Opinion Evidence

      Shurtz also argues that the ALJ’s RFC determination is not supported by

substantial evidence due to the absence of medical opinion evidence in the record.

Shurtz alleges that his medically determinable impairments cause a variety of

functional limitations—including fatigue, shortness of breath, coughing, and

edema of the lower extremities—which preclude performance of sedentary work as

specified in his RFC. Shurtz further asserts that he is required to undergo a

phlebotomy once every two to three months to treat his polycythemia condition,

and that he has to use a CPAP machine at night, and for several hours during the

day, to help alleviate his respiratory symptoms. (Tr. 69.) For all these reasons,

Shurtz contends that the ALJ erred because he failed to obtain medical opinion

evidence addressing Shurtz’s physical ability to function in the workplace. The

Commissioner responds that the ALJ was not required to elicit medical opinion

evidence under the circumstances, and that substantial evidence supports the ALJ’s

findings. I agree with the Commissioner and affirm the ALJ’s decision.




                                         12
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 13 of 19 PageID #: 721




      The ALJ bears “the primary responsibility for assessing a claimant’s [RFC]

based on all relevant evidence,” Roberts v. Apfel, 222 F.3d 466, 469 (8th Cir.

2000), including the “medical records, observations of treating physicians and

others, and an individual’s own description of [his] limitations.” Myers v. Colvin,

721 F.3d 521, 527 (8th Cir. 2013). Additionally, a claimant’s RFC is a medical

question, and “at least some” medical evidence must support the RFC

determination. Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001). Accordingly,

“the ALJ should obtain medical evidence that addresses the claimant’s ability to

function in the workplace.” Id. (internal quotation omitted).

      The ALJ did not elicit an opinion from a medical provider regarding

Shurtz’s functional limitations. (Tr. 28.) However, the Eighth Circuit recognizes

that there is no requirement than an RFC determination be supported by a specific

medical opinion. See Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016); Myers,

721 F.3d at 527. “In the absence of medical opinion evidence, ‘medical records

prepared by the most relevant treating physicians [can] provide affirmative medical

evidence supporting the ALJ’s [RFC] findings.’” Id. (quoting Johnson v. Astrue,

628 F.3d 991, 995 (8th Cir. 2011)). The ALJ is only required to order medical

tests and additional examinations if the available medical records do not provide

sufficient evidence to determine if the claimant is disabled. See McCoy v. Astrue,

648 F.3d 605, 612 (8th Cir. 2011).

                                         13
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 14 of 19 PageID #: 722




      The ALJ determined that Shurtz retained the RFC to perform a reduced

range of sedentary work. (Tr. 24.) In reaching this conclusion, the ALJ considered

Shurtz’s testimony and Function Report (Tr. 25); Shurtz’s longitudinal medical

history, including medical test results, the objective observations of his treating

physicians, and the examination performed by a state consultant (Tr. 25-28); and

the evidence documenting the efficacy of the various treatments for his

impairments. (Tr. 25-28.) Upon review of the record as a whole, substantial

evidence supports the ALJ’s determination of non-disabled and his findings with

respect to Shurtz’s RFC, despite the absence of a medical opinion addressing

Shurtz’s workplace functionality.

      Shurtz’s argues that his respiratory-related limitations imposed by his lung

sarcoidosis and obesity, including chronic cough and shortness of breath, impede

his ability to perform sedentary work as specified in his RFC. However, the ALJ

properly found that Shurtz’s testimony concerning these limitations is not entirely

consistent with the evidence, as the record shows that Shurtz routinely

demonstrated normal, unremarkable respiratory function throughout the alleged

period of disability.

      For example, Shurtz was examined by his physician, Mark Schroeder, M.D.,

and observed to have clear lungs bilaterally with no rhonchi, rales, or wheezing on

April 20, 2015 (Tr. 304), October 5, 2015 (Tr. 306), April 4, 2016 (Tr. 615),

                                          14
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 15 of 19 PageID #: 723




September 26, 2016 (Tr. 613), and March 12, 2018 (Tr. 607). Additional

examinations were conducted by Shurtz’s treating pulmonologists, Dr. Brook and

Dr. Zuick, on March 21, 2016 (Tr. 355), April 26, 2016 (Tr. 362), July 21, 2016

(Tr. 376), December 1, 2016 (Tr. 383), February 21, 2017 (Tr. 388), and June 20,

2017 (Tr. 396); all examinations found unproblematic results, and all included a

notation that Shurtz’s breathing was “effortless and normal.” Dr. Hindupur also

conducted examinations on February 8, 2018, and May 17, 2018, and in both

examinations, Dr. Hindupur observed that Shurtz was negative for cough,

shortness of breath, and wheezing; that he breathed with normal effort and sound;

that he was not in any respiratory distress; and that there was no wheezing. (Tr.

39-46.) Substantial evidence thus supports the ALJ’s determination that Shurtz

retains the capacity to perform sedentary work despite his respiratory-related

limitations.

       As for Shurtz’s obstructive sleep apnea, the record shows that he uses a

CPAP machine while sleeping to help alleviate the breathing difficulties caused by

the condition. 4 (Tr. 344.) The record reflects that Shurtz’s regular CPAP usage


4
  Shurtz also testified that he also uses his CPAP machine for several hours during the day. (Tr.
69.) As with his alleged leg raising requirement, there is scant evidence supporting Shurtz’s
testimony, and no evidence that a medical provider has ever instructed Shurtz to use his CPAP
during the day. The only record evidence supporting Shurtz’s alleged daytime CPAP usage is a
note from Dr. Schroeder on March 20, 2017, stating that Shurtz reported he “sometimes” uses his
CPAP during the day. (Tr. 610.) However, treatment records from March 21, 2016 reflect that
Shurtz averaged only 7 hours and 54 minutes of CPAP usage per day between November 24,
2015 and February 21, 2016, which belies his testimony that he uses his CPAP for four hours
                                               15
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 16 of 19 PageID #: 724




allows him to sleep comfortably, and that it effectively mitigates his alleged

daytime fatigue. For instance, on March 21, 2016, Shurtz reported that he was

“sleeping well” with the CPAP machine, and that his “daytime energy is better

since he’s been using [his] CPAP machine.” (Tr. 353.) On July 24, 2016, Shurtz

repeated that he was “sleeping well” and “feels rested upon awaking,” and he

denied daytime sleepiness. (Tr. 366.) Treatment notes from December 1, 2016,

February 21, 2017, and June 20, 2017 further reflect the effectiveness of his

nighttime CPAP usage. (Tr. 383, 385, 391.) “If an impairment can be controlled

by treatment or medication, it cannot be considered disabling.” Brown v.

Barnhart, 390 F.3d 535, 540 (8th Cir. 2004). Substantial evidence supports the

ALJ’s determination that Shurtz’s obstructive sleep apnea does not impose

disabling limitations.

       As for his polycythemia, the evidence supports Shurtz’s testimony that he is

required to undergo phlebotomy treatments approximately once every two to three

months. (Tr. 304, 345, 366, 591-605.) Accordingly, the ALJ included a provision

in Shurtz’s RFC stating: “Due to the phlebotomy, the claimant would be absent

from the workplace one day every two months.” (Tr. 24.) A vocational expert

testified that an absence of one day every two months “falls into the range of



during the day, in addition to using it throughout the night. (Tr. 353.) While Shurtz does not
specifically challenge the ALJ’s decision on this issue, I find that substantial evidence supports
the ALJ’s findings, and his determination to exclude daytime CPAP usage from Shurtz’s RFC.
                                                16
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 17 of 19 PageID #: 725




toleration, in general.” (Tr. 77.) The vocational expert’s testimony that an

individual with Shurtz’s RFC could perform his past relevant work as a patient

scheduler constitutes substantial evidence to support this RFC determination.

Gieseke v. Colvin, 770 F.3d 1186, 1189 (8th Cir. 2014.)

      To the extent Shurtz alleges that his polycythemia and related phlebotomy

treatments cause disabling fatigue-related symptoms, substantial evidence supports

the ALJ’s determination to the contrary. On February 22, 2016, Shurtz reported to

Dr. Brook that he did not believe his excessive sleepiness interfered his ability to

do his previous work as a patient scheduler. (Tr. 353.) And, as discussed above,

Shurtz routinely denied daytime sleepiness and consistently reported to his

physicians that he slept well and felt well-rested upon awakening. (See, e.g. Tr.

366, 380, 385.)

      Shurtz does not appear to challenge the ALJ’s findings as to his congestive

heart failure secondary to non-ischemic cardiomyopathy, nor does he specifically

assert that these impairments cause functional limitations which render him

disabled. Regardless, Shurtz has exhibited normal cardiovascular findings on

examination (Tr. 414), and upon review of the record as a whole, substantial

evidence supports the ALJ’s conclusions that Shurtz’s cardiovascular impairments

are stable, well-controlled with treatment and medication, and ultimately non-

disabling. (Tr. 28.)

                                          17
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 18 of 19 PageID #: 726




      Finally, as discussed above, the ALJ did not find Shurtz disabled because of

his venous stasis dermatitis, nor include a leg elevation requirement in Shurtz’s

RFC, because he properly determined that Shurtz’s testimony concerning the

extent of his lower extremity edema-related limitations was not supported by the

objective medical evidence. (Tr. 28.) It is appropriate for an ALJ’s RFC

determination to be influenced by his findings as to the claimant’s credibility, and

substantial evidence supports the ALJ’s assessment that Shurtz’s testimony was

not entirely credible as to his alleged edema-related limitations. Accord Wildman

v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010)).

D. Conclusion

      The Court’s role in appeals of this nature is limited and deferential—the

Eighth Circuit has held that the Court should “review the record to ensure than an

ALJ does not disregard evidence or ignore potential limitations,” rather than ensure

that each and every aspect of the RFC determination is supported by citations to

specific evidence in the record. See Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d

1086, 1090-91 (8th Cir. 2018) (internal quotation omitted). The ALJ fully and

fairly evaluated the available medical evidence and properly developed a sedentary

RFC which accommodated the numerous functional limitations imposed by

Shurtz’s medically determinable impairments. Because the ALJ’s RFC findings




                                         18
Case: 4:19-cv-01218-CDP Doc. #: 18 Filed: 10/26/20 Page: 19 of 19 PageID #: 727




are supported by substantial evidence on the record as a whole, the decision is

affirmed.

      Accordingly,

      IT IS HEREBY ORDERED that that the decision of the Commissioner is

affirmed, and Rayce Shurtz’s complaint is dismissed with prejudice.

      A separate Judgment is entered herewith.




                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 26th day of October, 2020.




                                         19
